Per Curiam:
The complaint sets out facts which give ground for an order of arrest because of the nature of the action. The affidavit of plaintiff supports by proof of the acts of the defendant Singer his participation in the alleged scheme to defraud plaintiff. The affidavit of defendant himself containing his denials of plaintiff’s assertions and explanations of the circumstances which give color to plaintiff’s version of the transactions, is not of such probative weight as to justify a vacatur of the order of arrest. We think that the order of arrest should not have been vacated at Special Term on the proof presented, and the order appealed from should be reversed, with ten dollars costs and disbursements, the motion to vacate the order of arrest denied and said order reinstated, with ten dollars costs. Present — Clarke, P. J., Dowling, Merrell, McAvoy and Martin, JJ.; Dowling, J., dissents. Order reversed, with ten dollars costs and disbursements, and motion denied and order of arrest reinstated, with ten dollars costs.